In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-00069-CR

____________________


CHRISTOPHER EUGENE STELLY a/k/a CHRIS STELLY, Appellant


V.


THE STATE OF TEXAS, Appellee

 


On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-00622




MEMORANDUM OPINION

	Pursuant to a plea bargain agreement, appellant Christopher Eugene Stelly a/k/a Chris
Stelly pled guilty to indecency with a child.  On October 29, 2007, the trial court found the
evidence sufficient to find Stelly guilty, but deferred further proceedings, placed Stelly on
community supervision for five years, and assessed a fine of $500.  On January 22, 2008, the
State filed a motion to revoke Stelly's unadjudicated community supervision.  Stelly pled
"true" to two violations of the conditions of his community supervision.  The trial court
found that Stelly violated the conditions of his community supervision, found Stelly guilty
of indecency with a child, and assessed punishment at twenty years of confinement.
	Stelly's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On July 24, 2008, we granted an extension of time for appellant to file a pro se brief. 
Appellant did not file a response.  We reviewed the appellate record, and we agree with
counsel's conclusion that no arguable issues support an appeal.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.


						_________________________________
							  STEVE McKEITHEN           
							         Chief Justice

Submitted on February 11, 2009
Opinion Delivered February 25, 2009
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.